Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
The amendment to the claims filed on 05/04/2022 presents a distinct claiming of particular steps and limitations in combination and comparison to one another over the closest prior art, Schuhbeck.
Regarding independent claim 1, Schuhbeck does not teach a gravimetric weighing system and also does not teach continuous adaptation of a position of the stirring body rather it teaches different configurations of mixing ([0020] and [0021] stating different positions of stirring element). 
Regarding the considered references cited in the IDS filed 05/02/2022, CN204352800U pertains to a silicon wafer polishing slurry stirring device and thus is not analogous to the instant disclosure as it is not related to preparing a coating material composition. CN204544042U does not disclose a gravimetric weighing system and though it teaches the importance of stirring body height on dispersing effect, it merely teaches the adjusting (non-continuous) of the material level rather than the stirring body ([0005] in the translated copy provided by applicant). Whereas instant disclosure claims a predetermined (set i.e. unchanging) filling level. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOR F AHMAD whose telephone number is (571)272-1936. The examiner can normally be reached Mon. - Fri. (0900 - 1730).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOOR F AHMAD/Examiner, Art Unit 1774                                                                                                                                                                                                        
/DAVID L SORKIN/Primary Examiner, Art Unit 1774